Title: Richard Cranch to John Adams, 20 January 1784
From: Cranch, Richard
To: Adams, John



My dear Friend and Brother
Boston Jany. 20th. 1784

I have received your esteemed Favour of the 10th. of Sepr. 1783, and am sorry to find that the Happiness we flatter’d our selves with soon enjoying on your Return, is postponed to a more distant Period. But the Consideration of the very important Services for your Country that you are still engaged in, makes it our Duty to sacrifice our private Enjoyments to the greater Good of the Public. The unhappiness that you and your dear Partner must feel from your mutual Absence, must be great: and the Loss that we on our part must sustain in parting with two of our most amiable and desirable Friends by their taking a Voyage to Europe, added to the Breach that has been already made upon us in the Death of our dear and honour’d Father, will be truly great on our part. I pray God that the Voyage, whenever it is undertaken, may be prosperous and happy.
Inclosed is a Letter from my esteemed Friend Mr. Tyler, the Subject of which is not unknown to me. As you are not personally acquainted with that young Gentleman, I would take the liberty of informing you that he has boarded at our House for near two Years past, and, from my acquaintance with him, he appears to me to be possess’d of Politeness, Genious, Learning and Virtue; and I think he will make a very respectable Figure in his Profession of the Law. His Business in that Department increases daily. I tho’t it my duty thus freely to give you my Sentiments of a Gentleman, who, I have reason to think, is making honourable Addresses to your Daughter, grounded on mutual Affection.
I rejoice to hear of your Recovery from your late Sickness, and hope your Health will be confirmed. I suppose you will receive Letters from your Lady and Daughter by this Conveyance (Capt. Love) who is to sail in a few Hours. Our Friends at Braintree, Weymouth, Hingham, Haverhill &c. are well. The public Papers will inform you of the Death of the excellent Doctr. Cooper, who died the 30th. of Decr. in the 59th. year of his Age. Mr. Thaxter was here last Saturday. My dear Partner and Children are well, and join with me when I assure you that we wish you every kind of Happiness.—I am, with the highest Esteem, your ever affectionate Bror.

Richard Cranch


Please to give my kindest Regards to your Son, and let him know that I should think my self happy in receiving a Letter from him.


